        Case 1:15-cv-00476-RCL Document 102 Filed 07/17/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



    SOUNDEXCHANGE, INC.

                            Plaintiff,
                                                     Civil Action No. 1:15-cv-00476-
       v.                                            RCL

    MUZAK LLC

                            Defendant.


            JOINT RESPONSE TO ORDER REGARDING SEALING

       Plaintiff SoundExchange, Inc. (“SoundExchange”) and Defendant Muzak LLC

 (“Muzak”) respectfully submit this joint response regarding sealing:

      1.     On June 17, 2020, this Court granted SoundExchange’s motion for

summary judgment in an opinion and order. See ECF Nos. 97, 98.

      2.     This Court directed “the parties to notify the Court, by June 29, 2020,

whether they object to any portion of its order or opinion being unsealed.” ECF No.

99. It further directed “the parties to notify the Court, by July 17, 2020, whether they

object to any other portion of the record herein being unsealed at this time and if so,

on what basis.” Id.

      3.     Counsel for both parties jointly submitted a response requesting that

portions of the Court’s opinion be redacted. See ECF No. 100.

      4.     Counsel for both parties have conferred about whether any portion of

the record should remain under seal.

      5.     The parties agree that portions of the briefing and exhibits related to


                                           1
       Case 1:15-cv-00476-RCL Document 102 Filed 07/17/20 Page 2 of 5




the second and third motions for summary judgment and related attachments contain

material that is either commercially sensitive or was provided during the course of

this litigation by a third party that designated the material confidential under the

terms of the protective order in this case. See ECF No. 55.

      6.     The parties respectfully request that the memorandums of law

associated with the second and third motions for summary judgment, as well as the

statement of facts in support, remain sealed. The parties also request that some of

the exhibits filed with that briefing remain under seal. In particular, the parties

request that the following documents remain under seal:

             •   SoundExchange’s Second Motion for Summary Judgment

                     Memorandum of Law (ECF No. 66-1)

                     Statement of Undisputed Facts (ECF Nos. 66-31, 77-1)

                     Exhibits A, B, C, D, F, H, I, J, K, L, M, N, O, Q, AA (ECF
                      Nos. 66-4, 66-5, 66-6, 66-7, 66-9, 66-11, 66-12, 66-13, 66-14,
                      66-15, 66-16, 66-17, 66-18, 66-20, 66-30)

             •   Muzak’s Opposition to SoundExchange’s Second Motion for
                 Summary Judgment, ECF No. 69

                     Memorandum of Law (ECF No. 69-2)

                     Statement of Facts (ECF Nos. 69-23, 78-1)

                     Exhibits 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19 (ECF
                      Nos. 69-8, 69-9, 69-10, 69-11, 69-12, 69-13, 69-14, 69-15, 69-
                      16, 69-17, 69-19, 69-20, 69-21, 69-22)

             •   SoundExchange’s Reply In Support of Its Second Motion for
                 Summary Judgment

                     Memorandum of Law (ECF No. 76-2)

                     Response in Opposition to Defendant’s Statement of Genuine
                      Issues of Fact (ECF Nos. 76-3, 82-1)


                                          2
       Case 1:15-cv-00476-RCL Document 102 Filed 07/17/20 Page 3 of 5




             •   SoundExchange’s Third Motion for Summary Judgment

                     Memorandum of Law (ECF No. 87-2)

                     Statement of Undisputed Facts (ECF Nos. 87-33, 89-2)

                     Exhibits A, B, C, D, F, H, I, J, K, L, M, N, O, Q, AA, BB, CC
                      (ECF Nos. 87-4, 87-5, 87-6, 87-7, 87-9, 87-11, 87-12, 87-13,
                      87-14, 87-15, 87-16, 87-17, 87-18, 87-20, 87-30, 87-31, 87-32)

             •   Muzak’s Opposition to SoundExchange’s Third Motion for Summary
                 Judgment

                     Memorandum of Law (ECF No. 90-2)

                     Statement of Facts (ECF Nos. 90-23, 92-1)

                     Exhibits 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19 (ECF
                      Nos. 90-8, 90-9, 90-10, 90-11, 90-12, 90-13, 90-14, 90-15, 90-
                      16, 90-17, 90-19)

             •   SoundExchange’s Reply In Support of Its Third Motion for
                 Summary Judgment

                     Memorandum of Law (ECF No. 93-1)

                     Response in Opposition to Defendant’s Statement of Genuine
                      Issues of Fact (ECF Nos. 93-6, 96)

      7.     The parties also request that the Court’s opinion and the parties’

response to the order regarding sealing of the opinion remain under seal. See ECF

Nos. 97, 100. In the response to the order regarding sealing, the parties provided

proposed redactions to the Court’s opinion.

      8.     As noted, the material that the parties request to remain under seal

includes confidential or commercially sensitive information, as well as information

that was deemed confidential by the third parties that provided it.

      9.     The parties recognize there is a public interest in open court

proceedings. In recognition of that principle, the parties attach with this response


                                          3
        Case 1:15-cv-00476-RCL Document 102 Filed 07/17/20 Page 4 of 5




public versions of the memorandums related to summary judgment that redact any

confidential information.

Dated: July 17, 2020

JENNER BLOCK                                    KING & SPALDING LLP

/s/ David A. Handzo                              /s/ Kenneth L. Steinthal

David A. Handzo                                 Kenneth L. Steinthal
dhandzo@jenner.com                              ksteinthal@kslaw.com
Emily L. Chapuis                                J. Blake Cunningham
echapuis@jenner.com                             bcunningham@kslaw.com
Jonathan A. Langlinais
jalanginais@jenner.com                          Counsel for Muzak LLC

Counsel for SoundExchange, Inc.




                                      4
          Case 1:15-cv-00476-RCL Document 102 Filed 07/17/20 Page 5 of 5




                                Certificate of Service

      I hereby certify that on July 17, 2020, a true and correct copy of the foregoing

Joint Response to Order Regarding Sealing was filed electronically. Notice of this

filing will be sent to all registered parties by operation of the Court’s electronic filing

system.

                                         /s/ Kenneth L. Steinthal




                                            5
